                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:18-CV-00329-RJC
                               3:16-CR-278-RJC-DSC-1

DEMARIO BERNARD AUSTIN                              )
                                                    )
    v.                                              )               ORDER
                                                    )
USA                                                 )
                                                    )


         THIS MATTER comes before the Court upon Petitioner’s Motion to Vacate, pursuant to

28 U.S.C. § 2255, (Doc. No. 1), and the Government’s Responses (Doc. No. 6, 10).

         After careful review of the pleadings, the Court has determined that an evidentiary

hearing is necessary to resolve Petitioner’s claim that his attorney provided ineffective assistance

when she failed to file an appeal as directed by Petitioner. (Doc. No. 1: Motion at 4).

         Rule 8(c) of the Rules Governing Section 2255 Proceedings requires the appointment of

counsel for such a hearing if the petitioner qualifies under 18 U.S.C. § 3006A. Petitioner

previously qualified for appointed counsel in the underlying criminal case (Case No. 3:16-cr-

329: Oral Order, Oct. 31, 2016), and the Court is not aware of any change in Petitioner’s

financial status. Accordingly, the Court finds that the defendant qualifies for appointed counsel

in this matter.

         IT IS, THEREFORE, ORDERED that:

    1. an evidentiary hearing regarding Petitioner’s claim that his attorney provided ineffective

         assistance when she failed to file an appeal as directed is scheduled for Monday,

         November 25, 2019, at 2 p.m. in a courtroom to be designated in the United States

         Courthouse in Charlotte, North Carolina;
   2. the United States Marshal have the defendant Demario Bernard Austin (Reg. No. 33134-

       058) present in Charlotte, North Carolina forthwith, but not later than November 25,

       2019, at 2 p.m. for the hearing; and

   3. the Federal Public Defender shall designate counsel promptly to represent Petitioner on

       the limited issue identified for the evidentiary hearing.

       The Clerk is directed to certify copies of this Order to Petitioner, the Federal Public

Defender, the United States Attorney, and the United States Marshals Service.

 Signed: September 18, 2019




                                                 2
